Case 1:19-cr-00125-VSB Document 74 Filed 10/05/20 Page 1 of 7




                                                                10/5/2020
Case 1:19-cr-00125-VSB Document 74 Filed 10/05/20 Page 2 of 7
Case 1:19-cr-00125-VSB Document 74 Filed 10/05/20 Page 3 of 7
Case 1:19-cr-00125-VSB Document 74 Filed 10/05/20 Page 4 of 7
Case 1:19-cr-00125-VSB Document 74 Filed 10/05/20 Page 5 of 7
Case 1:19-cr-00125-VSB Document 74 Filed 10/05/20 Page 6 of 7
Case 1:19-cr-00125-VSB Document 74 Filed 10/05/20 Page 7 of 7
